)<iv V . Case. 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.1                                                      Page 1 of 14
  J>-:: [f'AO I06 (Re..04/1 OJ Apphe"1io, forn S=eh W=mrt                 I                                                FQ ~. 1_.. . ..,. •:,,~~<:,   a
     \t
..\I')"' 1 °\
                                                                                                                            ,
                                                                                                                            '    •   .~
                                                                                                                                     ~
                                                                                                                                              .·,·       r,
                                                                                                                                                         r:




   g\v                                          UNITED STATES DISTRICT CoutT
                                                                                                                            AUG 2 3 2019
                                                                           for the
                                                          Southern District of California                          CLERK, U.S. DISTRICT COURT
                                                                                                              i !:OUT!-ii:.RN DISTRICT OF CALIFORNIA
                                                                                                              ! ;,y                                           DE'PUTY
                         In the Matter of the Search of                       )
                   (Briefly describe the property to be searched              )
                    or identify the person by name and address)                           Case No.
                     Blue Samsung Cellphone,
                                                                              )
                                                                              )
                                                                              )
                                                                                                            '19 MJ 1 04 '7 ~
       !MEI #353795/10/444516/6, S/N #R28M210RAHV, in
      possession of Israel ALDACO Perez at the time of arrest                 )

                                                    APPLICATION FOR A SEARCH WARRANT
              I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
      penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
      property to be searched and give its location):

           See Attachment A-1, incorporated herein by reference.
      located in the                 Southern           District of   -----------~
                                                                                  California             , there is now concealed (identify the
      person or describe the property to be seized):
          See Attachment B-1, incorporated herein by reference


                       The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                            ~ evidence of a crime;
                            0 contraband, fruits of crime, or other items illegally possessed;
                            ~ property designed for use, intended for use, or used in committing a crime;
                            0 a person to be arrested or a person who is unlawfully restrained.

                       The search is related to a violation of:
                         Code Section                                                    Offense Description
                  21   use 952, 960, 963                                           Importation of a Controlled Substance; Conspiracy



                       The application is based on these facts:
                  See attached Affidavit of HSI Special Agent Richard Lopez

                       ~ Continued on the attached sheet.
                       O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                     Q,.LY ~
                                                                                                 Richard Lopez, Special Agent HSI
                                                                                                        Printed name and title

          Sworn to before me and signed in my presence.


          Dare:        (/2 ;/27
          City and state: _E_I_C_e_n_tr_o-'-,_C_A_ _ _ _ _ _ __                                Michael S. Berg, U.S. Magistrate Judge
                                                                                                        Printed name and title
   Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.2 Page 2 of 14




                               ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

The property/item to be searched is described as:

          1. one (1) Blue, Samsung Cell Phone, IMEI #353795/10/444516/6, SIN
             #R28M210RAHV ("Target Telephone #1"),




The Target Phone is currently in the possession of DHS and is being held as evidence
in the Southern District of California.
Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.3 Page 3 of 14




                             ATTACHMENT B-1
                            ITEMS TO BE SEIZED


       Authorization to search the cellular phones described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular phones. The seizure
and search of the cellular phones will be conducted in accordance with the affidavit
submitted in support of the warrant.

       The evidence to be seized from the cellular phones will be electronic records,
communications, and data such as emails, text messages, photographs, audio files,
videos, and location data, for the period from June 1, 2019 through July 21, 2019:

       a.     tending to identify attempts to import methamphetamine, cocaine, or
              some other controlled substance from Mexico and distribute the
              controlled substance in the United States;

       b.     tending to identify accounts, facilities, storage devices, and/or
              services-such as email addresses, IP addresses, and phone numbers-
              used to facilitate the smuggling and distribution of methamphetamine,
              cocaine, or some other controlled substance from Mexico into, and
              through, the United States;

       c.     tending to identify co-conspirators, criminal associates, or others
              involved in smuggling and distribution of methamphetamine, cocaine
              or some other controlled substance from Mexico into the United
              States;

       d.     tending to identify travel to or presence at locations involved in the
              smuggling and distribution of methamphetamine, cocaine or some
              other controlled substance, such as stash houses, load houses, or
              delivery points;

       e.     tending to identify the user of, or persons with control over or access
              to, the subject telephone; and/or

       f.     tending to place in context, identify the creator or recipient of, or
              establish the time of creation or receipt of communications, records,
              or data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 841,
846, 952, 960, and 843.
Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.4 Page 4 of 14




The seizure and search of the cellular phone(s) shall follow the procedures outlined
in the supporting affidavit. Deleted data, remnant data, slack space, and temporary
and permanent files on the cellular phone(s) may be searched for the evidence
above.
~t. ti.✓
t\))~\i-2r\\~
                   Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.5 Page 5 of 14




         1       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
         2            I, Richard F Lopez, Special Agent with the Department of Homeland Security
         3      (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
         4      Investigations (HSI) having been duly sworn, depose and state as follows:
         5                                      INTRODUCTION
         6            1.     I make this affidavit in support of an application for a search warrant in
         7      furtherance of a narcotics smuggling investigation conducted by Department of
         8      Homeland Security (DHS), Homeland Security Investigations (HSI) agents for the
         9      following target property: two cellular telephone (Target Telephone #1 and Target
       10       Telephone #2) seized from Israel ALDACO-Perez ("ALDACO") on July 20, 2019
       11       and July 21, 2019. The cellular telephones are as follows (together the Target
       12       Telephones):
       13                  A. one (1) blue Samsung Cell Phone, IMEI #353795/10/444516/6, SIN
       14                    #R28M210RAHV (Target Telephone #1"),
       15                  B. one (1) grey LG Cell Phone, IMEI #358388-86-397673-9, SIN
       16                    #507KPHG397673 (Target Telephone #2),
       17             2.     Target Telephone #1 was seized from ALDACO on July 20, 2019, at
        18      the time of his arrest. Target Telephone #2 was seized on July 21, 2019 from the
       19       inside of the bus ALDACO was driving. During his post arrest interview with HSI
       20       Special Agents (SAs) Richard Lopez and Robert Robbins, ALDACO informed SAs
       21       he placed Target Telephone #2 in the visor of the bus he was driving. SAs were able
       22       to retrieve Target Telephone #2 with the assistance of a Customs and Border
       23       Protection Officer (CBPO). It is believed that Target Telephone #1 and Target
       24       Telephone #2 were used by ALDACO to communicate with co-conspirators during a
       25       drug smuggling event on July 20, 2019. On July 20, 2019, ALDACO was arrested at
       26       the Calexico, California East Port of Entry (POE), for the importation of a controlled
       27       substance, that is, approximat~ly 86.30 kilograms of methamphetamine, in the
       28                                                 1
         Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.6 Page 6 of 14




 1   Southern District of California. Target Telephone #1 and Target Telephone #2 are
 2   currently in the possession of Homeland Security Investigations, Assistant Special
 3   Agent in Charge (ASAC), Calexico, California Office, located at 2051 N. Waterman
 4   Avenue, Suite 101, El Centro, CA 92243, inside the Evidence Vault, located within
 5   the Southern District of California.
 6          3.     Probable cause exists to believe that the Target Telephones contain
 7   evidence relating to violations of Title 21, United States Code, Sections 952/960
 8   (Importation of a Controlled Substance) and 963 (Conspiracy to Import a Controlled
 9   Substance).
1O         4.      Based upon my experience and training, and all the facts and opinions set
11   forth in this Affidavit, and as to the period of time between June 1, 2019, through July
12   21, 2019, I believe there is probable cause that the items to be seized set forth in
13   Attachments B-1/B-2 will be found in the items to be searched as described in
14   Attachments A-1/A-2. I believe these items are, or will lead to, evidence of the
15   violations described above.
16                                 EXPERIENCE AND TRAINING
17          5.     I am employed as a Special Agent with the Department of Homeland
18   Security (DHS). Immigration and Customs Enforcement (ICE), Homeland Security
19   Investigations (HSI) have so been employed since November 2018. I am currently
20   assigned to the Assistant Special Agent in Charge (ASAC) Calexico, California Office,
21   Imperial Valley Border Enforcement Security Task Force (IVBEST) Group. Upon
22   being hired as a HSI Special Agent, I attended the Federal Law Enforcement Training
23   Center (FLETC) in Glynco, Georgia and graduated from the Criminal Investigator
24   Training Program (CITP) on February 25, 2019, and Homeland Security Investigations
25   Special Agent Training Program (HSI SAT) on June 6, 2019, where I received training
26   in all aspects of narcotics investigations. This training included, but was not limited to,
27   the enforcement of the drug laws, investigation of drug trafficking, drug recognition
28                                                2
         Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.7 Page 7 of 14




 1   and terminology, case management, undercover operations, interviewing techniques,
 2   the gathering of evidence, preservation of a crime scene, and the use of electronic
 3   surveillance.
 4          6.       Prior to becoming a Special Agent, I was employed as a Police Officer
 5   with the El Centro Police Department (ECPD) in El Centro, California, between 2008
 6   and 2018. I attended a six- month full-time basic Police Academy at the Ben Clark
 7   Public Safety Training Center, located in Riverside, California of which I graduated
 8   from on April 9, 2009. During the academy I successfully completed 12 hours of
 9   training in crimes involving controlled substances.         As a Police Officer I have
1O participated in and conducted investigations of violations of various states criminal

11   laws, including unlawful possession with intent to distribute controlled substances,
12   distribution of controlled substances, and conspiracy to possess and distribute
13   controlled substances, all in violation of Health and Safety Codes §§ 11378, 11379,
14   11351, 11352 and California Penal Code §182. These investigations resulted in arrests
15   of individuals who have received and distributed controlled substances, including
16   prescription pills, heroin, and methamphetamine. These investigations also resulted in
17   seizures of illegal drugs and proceeds of the distribution of those illegal drugs.
18   Through these investigations and training, I am familiar with the operations and
19   methodologies individuals involved in the distribution of prescription pills, heroin, and
20   methamphetamine. Between April 2014 and October 2014, I participated as a Task
21   Force Officer (TFO) with the HSI IVBEST Group on a Title III investigation of
22   persons involved in the importation and distribution of controlled substances.
23          7.       I am familiar with and have used many of the traditional methods of
24   investigation, including, visual surveillance, informant and witness interviews,
25   defendant debriefings, and the seizure of drug evidence. I have participated in drug
26   investigations leading to the seizure of illegal narcotics and the arrest of individuals for
27   drug law violations.
28                                                3
         Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.8 Page 8 of 14




 1          8.    Through the course of my training, investigations and conversations
 2   with other law enforcement personnel, I am aware that it is a common practice for
 3   narcotics smugglers to work in concert with other individuals and to do so by
 4   utilizing cellular telephones to maintain communications with co-conspirators in
 5   order to further their criminal activities. Conspiracies involving narcotics smuggling
 6   generate many types of evidence including, but not limited to, cellular phone-related
 7   evidence such as voicemail messages referring to the arrangements of travel and
 8   payment, names, photographs, text messages, emails, instant messages, social
 9   networking messages, and phone numbers of co-conspirators.
10          9.    In preparing this affidavit, I have conferred with other agents and law
11   enforcement personnel who are experienced in the area of narcotics investigations,
12   and the opinions stated below are shared by them.           Further, I have personal
13   knowledge of the following facts, or have had them related to me by persons
14   mentioned in this affidavit.
15          10.   Based upon my training and experience as a Special Agent, and
16   consultations with law enforcement officers experienced in controlled substance
17   smuggling investigations, and all the facts and opinions set forth in this affidavit, I
18   submit the following:
19
                  a. Drug smugglers will use cellular telephones because they are

20
     mobile and they have instant access to telephone calls, text, web, social networking

21
     sites, and voice messages.

22                b. Drug smugglers will use cellular telephones because they are able

23
     to actively monitor the progress of their illegal cargo while the conveyance is in

24   transit.

25                c. Drug smugglers and their accomplices will use cellular telephones

26   because they can easily arrange and/or determine what time their illegal cargo will

27   arrive at predetermined locations.

28                                              4
        Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.9 Page 9 of 14




 1                  d. Drug smugglers will use cellular telephones to direct drivers to

 2   synchronize an exact drop off and/or pick up time of their illegal cargo.

 3                  e. Drug smugglers will use cellular telephones to notify or warn their

 4   accomplices of law enforcement activity including the presence and location of

 5   marked and unmarked units, as well as the operational status of Border Patrol

 6   checkpoints.

 7                  f. Drug smugglers will use cellular telephones to communicate with

 8   each other regarding payment and other financial arrangements relating to the

 9   transportation of their illegal cargo.

10          11.        The facts set forth in this affidavit are based on my own personal

11   knowledge; knowledge obtained from other individuals during my participation in

12   this investigation, including other law enforcement officers; interviews; my review

13   of documents related to this investigation; communications with others who have

14   personal knowledge of the events and circumstances described herein;

15   conversations with other agents experienced in controlled substance investigations,

16   and information gained through my training and experience. All the dates, times,

17   and amounts listed in this affidavit are approximate. Because this affidavit is

18   submitted for the limited purpose of establishing probable cause in support of the

19   application for search warrants, it does not set forth each and every fact that I or
20   others have learned during the course of this investigation.

21                      FACTS SUPPORTING PROBABLE CAUSE
22          12.     On July 20, 2019 at approximately 4:10 p.m., Israel ALDACO-Perez
23   (ALDACO) applied for entry at the Calexico, California East Port of Entry (POE)
24   driving a white Dina commercial bus bearing California license plate 82793R2.
25          13.     Customs and Border Protection Officer (CBPO) Moreno was at vehicle
26   primary lane number one at the Calexico, California East POE when he encountered
27   ALDACO. ALDACO provided CBPO Moreno with his Border Crossing Card
28                                              5
        Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.10 Page 10 of 14




 1   (#TJT004634324).       CBPO Moreno received negative customs declaration from
 2   ALDACO. CBPO noticed a TECS computer alert when the driver and bus were
 3   queried. Based on the computer alert, CBPO Moreno referred the vehicle to vehicle
 4   secondary lot for further inspection. In the secondary area, CBPO F. Velarde received
 5   a negative Customs declaration from ALDACO. Canine Enforcement Officer (CEO)
 6   Parker utilized his Human Narcotics Detector Dog (HNDD) which alerted to the gas
 7   tank area of the vehicle. Based on the HNDD K9 alert, the vehicle was r~ferred to
 8   the Gantry machine and scanned by CBPO Pizano, who noticed anomalies in the gas
 9   tank. A contractor was called and was used to remove the gas tank which revealed
10   an access panel on the side of the gas tank. CBPO E. Garcia took over the inspection
11   and removed the access plate. He then discovered vacuum sealed bundles wrapped
12   in black carbon paper. A total of 45 packages were discovered within the gas tank.
13   The packages field tested positive for the presence of methamphetamine. The
14   packages had a combined weight of approximately 86.30 kilograms (189.86
15   pounds).
16          14.     ALDACO was arrested and referred for prosecution following the
17   discovery of the narcotics concealed in the bus. I and SA Robbins conducted the post-
18   arrest interview with ALDACO. ALDACO was informed of his rights under Miranda,
19   and he chose to waive his rights and agreed to speak with us without the presence of
20   an attorney.
21          15.     Following the arrest of ALDACO, Target Telephone #1 was seized by
22   CBP Officers from ALDACO's person. ALDACO stated Target Telephone #1
23   . belonged   to him.   During the post arrest interview, ALDACO informed me and
24   Special Agent Rob Robbins that he had a second cellular phone (Target Telephone
25   #2) which was inside the bus he was driving. ALDACO stated that Target Telephone
26   #2, was in the visor above the driver's seat of the bus. Target Telephone #2 was
27

28                                             6
       Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.11 Page 11 of 14




 1   seized by a CBPO. I witnessed ALDACO confirming that Target Telephone #2
 2   belonged to him.
 3          16.   During the post-arrest interview, ALDACO also admitted that he knew
 4   there were drugs concealed the in the gas tank of the bus, but he denied knowing what
 5   types of drugs or the quantities of the drugs that were in the bus.
 6          17.   On July 22, 2019, ALDACO pleaded not guilty to a single count
 7   complaint charging him with a violation of Title 21, United States Code Sections 952
 8   and 960.
 9          18.   Based upon my experience and training, consultation with other law
1O   enforcement officers experienced in narcotics trafficking investigations, and all the
11   facts and opinions set forth in this affidavit, I believe that information relevant to the
12   narcotics smuggling activities of ALDACO and his co-conspirators, such as
13   telephone numbers, made and received calls, contact names, electronic mail (email)
14   addresses, appointment dates, email messages, messages and posts from social
15   networking sites like Facebook, pictures, location data, and other digital information
16   are stored in the memory of Target Telephone #1 and Target Telephone #2
17   described herein.
18                               SEARCH METHODOLOGY
19          19.   It is not possible to determine, merely by knowing the cellular telephone's
20   make, model and serial number, the nature and types of services to which the device is
21   subscribed and the nature of the data stored on the device. Cellular devices today can
22   be simple cellular telephones and text message devices, can include cameras, can serve
23   as personal digital assistants and have functions such as calendars and full address
24   books and can be mini-computers allowing for electronic mail services, web services
25   and rudimentary word processing. An increasing number of cellular service providers
26   now allow for their subscribers to access their device over the internet and remotely
27   destroy all of the data contained on the device. For that reason, the device may only
28                                               7
       Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.12 Page 12 of 14




 1   be powered in a secure environment or, if possible, started in "flight mode" which
 2   disables access to the network. Unlike typical computers, many cellular telephones do
 3   not have hard drives or hard drive equivalents and store information in volatile memory
 4   within the device or in memory cards inserted into the device. Current technology
 5   provides some solutions for acquiring some of the data stored in some cellular
 6   telephone models using forensic hardware and software. Even if some of the stored
 7   information on the device may be acquired forensically, not all of the data subject to
 8   seizure may be so acquired. For devices that are not subject to forensic data acquisition
 9   or that have potentially relevant data stored that is not subject to such acquisition, the
1O examiner must inspect the device manually and record the process and the results using

11   digital photography. This process is time and labor intensive and may take weeks or
12   longer.
13         20.    Following the issuance of this warrant, I will collect the subject cellular
14   telephone and subject it to analysis. All forensic analysis of the data contained within
15   the telephone and its memory cards will employ search protocols directed exclusively
16   to the identification and extraction of data within the scope of this warrant.
17         21.    Based on the foregoing, identifying and extracting data subject to seizure
18   pursuant to this warrant may require a range of data analysis techniques, including
19   manual review, and, consequently, may take weeks or months. The personnel
20   conducting the identification and extraction of data will complete the analysis within
21   ninety (90) days, absent further application to this court.
22
23                                       CONCLUSION
24         22.    Based on all of the facts and circumstances described above, I believe that
25   probable cause exists to conclude that defendant ALDACO used Target Telephone
26   #1 and Target Telephone #2 to facilitate the offense of importation and distributing
27   a controlled substance. These telephones were likely us~d to facilitate the offenses by
28                                               8
       Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.13 Page 13 of 14




 1   transmitting and storing data, which constitutes evidence, fruits, and instrumentalities
 2   of violations of Title 21, United States Code, Sections 952, 960, and 963.
 3         23.    Because the Target Telephones were seized during the commission of
 4   the offense and has been stored in a secure location, there is probable cause to believe
 5   that evidence of illegal activity committed by ALDACO continues to exist on the
 6   Target Telephones as to the period time between June 1, 2019, through July 21, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28                                              9
       Case 2:19-mj-10492-MSB Document 1 Filed 08/23/19 PageID.14 Page 14 of 14



 1           24.   Based upon my experience and training, consultation with other agents
 2   in narcotics investigations, consultation with other sources of information, and the
 3   facts set forth herein, I have probable cause to believe that, as to the period of time
 4   from June 1, 2019, through July 21, 2019, the items to be seized set forth in
 5   Attachments B-1/B-2 are will be found in the property to be searched described in
 6   Attachments A-1/A-2. Therefore, I respectfully request that the Court issue a warrant
 7   authorizing me, a Special Agent with Homeland Security Investigations, or another
 8   federal law enforcement agent specially trained in digital evidence recovery, to
 9   search the items described in Attachment A-1/A-2, and seize the items listed in
10   Attachment B-1/B-2, as to the period of time from June 1, 2019, through July 21,
11   2019.
12

13           I swear the foregoing is true and correct to the best of my knowledge and belief.
14

15

16                                            Richard F Lopez
17                                            Special Agent
18                                            Homeland Security Investigations
19

20




23   United States Magistrate Judge
24

25

26
27

28                                               10
